Case 1:17-cv-00052-IMK-MJA Document 134-3 Filed 09/04/19 Page 1 of 16 PageID #:
                                    5187
Case 1:17-cv-00052-IMK-MJA Document 134-3 Filed 09/04/19 Page 2 of 16 PageID #:
                                    5188
Case 1:17-cv-00052-IMK-MJA Document 134-3 Filed 09/04/19 Page 3 of 16 PageID #:
                                    5189
Case 1:17-cv-00052-IMK-MJA Document 134-3 Filed 09/04/19 Page 4 of 16 PageID #:
                                    5190
Case 1:17-cv-00052-IMK-MJA Document 134-3 Filed 09/04/19 Page 5 of 16 PageID #:
                                    5191
Case 1:17-cv-00052-IMK-MJA Document 134-3 Filed 09/04/19 Page 6 of 16 PageID #:
                                    5192
Case 1:17-cv-00052-IMK-MJA Document 134-3 Filed 09/04/19 Page 7 of 16 PageID #:
                                    5193
Case 1:17-cv-00052-IMK-MJA Document 134-3 Filed 09/04/19 Page 8 of 16 PageID #:
                                    5194
Case 1:17-cv-00052-IMK-MJA Document 134-3 Filed 09/04/19 Page 9 of 16 PageID #:
                                    5195
Case 1:17-cv-00052-IMK-MJA Document 134-3 Filed 09/04/19 Page 10 of 16 PageID #:
                                     5196
Case 1:17-cv-00052-IMK-MJA Document 134-3 Filed 09/04/19 Page 11 of 16 PageID #:
                                     5197
Case 1:17-cv-00052-IMK-MJA Document 134-3 Filed 09/04/19 Page 12 of 16 PageID #:
                                     5198
Case 1:17-cv-00052-IMK-MJA Document 134-3 Filed 09/04/19 Page 13 of 16 PageID #:
                                     5199
Case 1:17-cv-00052-IMK-MJA Document 134-3 Filed 09/04/19 Page 14 of 16 PageID #:
                                     5200
Case 1:17-cv-00052-IMK-MJA Document 134-3 Filed 09/04/19 Page 15 of 16 PageID #:
                                     5201
Case 1:17-cv-00052-IMK-MJA Document 134-3 Filed 09/04/19 Page 16 of 16 PageID #:
                                     5202
